                                          Case 5:19-cv-00759-BLF Document 43 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,                             Case No. 19-00759 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER SETTING BRIEFING ON
                                  12                                                     PETITIONER’S MOTION FOR
Northern District of California




                                                v.
 United States District Court




                                                                                         LEAVE TO FILE AMENDED
                                  13                                                     PETITION
                                  14     KEN CLARK, Warden,
                                  15
                                                      Respondent.
                                  16                                                     (Docket No. 40)
                                  17

                                  18          Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus
                                  19   under 28 U.S.C. § 2254 with the assistance of counsel. On October 28, 2019, the Court
                                  20   granted Petitioner’s motion to dismiss counsel of record and reopened the matter to permit
                                  21   Petitioner an opportunity to file an opposition to Respondent’s motion to dismiss the
                                  22   petition for failure to exhaust state court remedies. Dkt. Nos. 20, 23. Because of the delay
                                  23   in Petitioner obtaining his trial records from former counsel, the Court stayed briefing.
                                  24   Dkt. No. 37. On August 17, 2020, Petitioner filed notice that he received the files from
                                  25   former counsel. Dkt. No. 42.
                                  26          Petitioner requests a ruling on his motion for leave to file an amended petition,
                                  27   which he filed on June 26, 2020. Id., Dkt. No. 40. However, it appears that he did not
                                  28   serve the motion on Respondent. Accordingly, Respondent shall be given an opportunity
                                            Case 5:19-cv-00759-BLF Document 43 Filed 08/21/20 Page 2 of 2




                                   1   to file an opposition or statement of non-opposition to Petitioner’s motion.
                                   2            Respondent’s opposition shall be filed no later than twenty-eight (28) days from
                                   3   the date this order is filed. Petitioner’s reply shall be filed fourteen (14) days after his
                                   4   receipt of Respondent’s opposition.
                                   5            IT IS SO ORDERED.
                                   6   Dated: __August 21, 2020____                            ________________________
                                                                                               BETH LABSON FREEMAN
                                   7
                                                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Setting Briefing on Mot.LTA
                                  25   P:\PRO-SE\BLF\HC.19\00759Bardo_brief.Mot.lta.docx


                                  26

                                  27

                                  28                                                       2
